I114th CONGRESS2d SessionH. R. 5954IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Blumenauer (for himself and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit use of body-gripping traps by personnel of the Department of the Interior and the Department of Agriculture and on lands of such departments. 
1.Short titleThis Act may be cited as the Limiting Inhumane Federal Trapping for Public Safety Act. 2.prohibition of use of body-gripping traps by personnel and on lands of the Departments of the Interior and Agriculture (a)ProhibitionsExcept as provided in subsection (b)— 
(1)no personnel of the Department of the Interior or the Department of Agriculture may, in performance of their duties, use, recommend, train regarding the use of, or plan for use of, any body-gripping trap; and (2)no person shall use or possess any body-gripping trap on property under the administrative jurisdiction of the Department of the Interior or the Department of Agriculture, without regard to whether the person is employed by, or working under a contract with, the Department of the Interior or the Department of Agriculture.  
(b)Exceptions 
(1)Limitation on application 
(A)In generalSubsection (a) shall not apply with respect to use of a body-gripping trap to— (i)control documented, invasive species to achieve resource management objectives where alternative methods have failed; or 
(ii)protect a species that is— (I)listed as an endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or 
(II)treated by the Forest Service as a sensitive species. (B)Conditions (i)In generalSubparagraph (A) shall not apply unless— 
(I)such use of a body-gripping trap is in accordance with applicable State and Federal law; (II)prior to use of a body-gripping trap, all available and viable nonlethal methods for such control or protection, respectively, are attempted; and 
(III)such attempts are documented in writing, and such documentation is maintained at the headquarters of the department that employs the individual engaging in such attempt. (ii)Nonlethal methods describedFor purposes of clause (i)(II), the term nonlethal methods— 
(I)except as provided in subclause (II), includes exclusions or barriers, harassment and scaring devices, and other methods that do not result in the death of target or nontarget species; and (II)does not include any body-gripping device. 
(2)TrainingSubsection (a)(1) shall not apply with respect to training in the dismantling of body-gripping traps that have been illegally placed. (3)Indian countrySubsection (a)(2) shall not apply with respect to use of a body-gripping trap in the Indian country. 
(c)Penalties 
(1)Knowing violationsAny person who knowingly violates or fails to comply with this Act or any regulation issued under this Act shall be fined under title 18, United States Code, or imprisoned for not more than 1 year, or both. (2)Other violationsAny person who otherwise violates or fails to comply with this Act or any such regulation shall be fined under title 18, United States Code, or imprisoned not more than 180 days, or both.  
(d)DefinitionsIn this section: (1)Body-gripping trapThe term body-gripping trap— 
(A)except as provided in subparagraph (B), means any device that is intended to kill or capture an animal by physically restraining any part of the animal on land or in an aquatic environment, including any— (i)spring traps, including steel-jaw, padded, enclosed and dog-proof, or other modified foothold or leghold traps; 
(ii)kill-type trap, including Conibear and body-crushing traps; (iii)snare traps, including foot snares and strangling neck snares; and 
(iv)modified version of any such a trap; and (B)does not include any— 
(i)cage or box trap; or (ii)suitcase-type live beaver trap. 
(2)Indian countryThe term Indian country has the meaning given that term under section 1151 or title 18, United States Code. (3)PersonnelThe term personnel includes individuals employed by, working under a contract or cooperative agreement with, or otherwise collaborating with the Department of the Interior or the Department of Agriculture. 
(e)ANILCA not affectedNothing in this Act is intended or shall be construed to conflict with the Alaska National Interests Lands Conservation Act (16 U.S.C. 3101 et seq.). (f)Stricter State laws not affectedThis section shall not be construed to preempt or limit any requirement of any law or regulation of a State or political subdivision of a State, that— 
(1)is more restrictive than the requirements of this section; or (2)creates penalties for conduct regulated by this section.  
